EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Diane H Dobrea on 12/13/2021.

Claim 33 (Currently Amended): A protective barrier composition, consisting of:
(i) 	an emollient blend having glyceryl dibehenate, tribehenin and glyceryl behenate wherein emollient blend is present in an amount from about 0.05% to about 10%, by weight, based on the total weight of the composition, and wherein each of glyceryl dibehenate, tribehenin and glyceryl behenate, individually, is present in an amount from about 0.5% to about 10%, by weight, based on the total weight of the composition;
(ii) 	a surfactant component having glyceryl stearate present in the composition in an amount from about 1% to about 10%, by weight, based on the total weight of the composition; and
(iii) 	a plurality of fatty compounds, the plurality of fatty compounds including:
(1) one or more fatty plant derived oil or synthetic oil that comprises one or more fatty chain having a chain length from and including C8 to C24; and
(2) and


solvents, wax, actives, vitamins, chelating agents, silicone oils, clays, conditioning agents, and combinations thereof,
wherein the emollient blend and the surfactant component having glyceryl stearate are present at a ratio of 1:1, by weight, based on the weight of the protective barrier composition, and
wherein the protective barrier composition provides an occlusive barrier to keratinous tissue.

EXAMINER’S COMMENT
Claims 1-7 and 9-34 are allowed. 
Information disclosure statements filed 10/2/2018 and 10/24/2021 are acknowledged. 
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11039993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-7 and 9-34 are allowable. The restriction requirement as set forth in the Office action mailed on 10/24/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 4 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
The amendments to claim 33 reciting a protective barrier composition “consisting of” overcomes the rejection over Page as evidenced by Emollients, Occlusives & Humectants/Moisturizers Explained”. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615